                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

DOUGLAS E. LANDIS,
                                                                        OPINION AND
                            Petitioner,                                 ORDER
       v.
                                                                      18-cv-668-wmc
JON LITSCHER,

                            Respondent.


       In this petition for a writ of habeas corpus under 28 U.S.C. § 2254, Douglas Landis

claims that he was denied a direct appeal as a right. Specifically, Landis claims that neither

the state public defender nor the trial court informed him of “options to proceed on direct

appeal” after the public defender determined he was not indigent and therefore did not

qualify for its services. He further complains that the trial court did not have a colloquy

with him about the disadvantages of proceeding pro se. (Pet., (dkt. # 1) ¶ 12).

       On October 12, 2018, the magistrate judge reviewed the petition preliminarily,

assumed without deciding that Landis had stated a constitutional claim, and indicated that

the petition was likely barred as untimely because Landis had done nothing to pursue his

appellate rights for more than a decade after his conviction. The magistrate judge also

warned Landis that he must “come forward with facts showing why the petition is timely

or why his default should be excused,” or else the petition would be dismissed. (Order

(Dkt. # 5) 4). Landis has now attempted to comply with that order, and his petition is

now before me. Having now considered petitioner’s supplemental brief, the court must

reject his arguments in favor of tolling and finds that the petition is untimely.
                                      BACKGROUND

       As summarized by the magistrate judge, Landis was convicted in 2001 in Vernon

County, Wisconsin, after pleading guilty to substantial battery, false imprisonment and

bail jumping as a repeat offender.      After sentencing, Landis’s trial counsel (who was

retained) filed a notice of Landis’s intent to pursue post-conviction relief. Landis thereafter

sought appellate representation from the State Public Defender’s Office, which found him

to be financially ineligible for free legal assistance. Landis neither appealed this eligibility

determination nor asked the circuit court to appoint counsel. He also apparently failed to

retain new counsel himself, and he certainly never filed a timely notice of appeal.

       In early 2007 (some six years after his conviction), Landis did retain counsel, who

petitioned for a sentence adjustment, which the state court denied in October 2007. See

https://wcca.wicourts.gov/caseDetail.html?caseNo=2000CF000088&countyNo=62&ind

ex=0&mode=details (last visited October 16, 2019). Nearly 10 years later (some 16 years

after his conviction), in April 2017 Landis also filed a motion in the Wisconsin Court of

Appeals for reinstatement of his appeal rights. According to Landis, he took this latter

action immediately after being "informed for the first time his rights were violated to the

extent he was unconstitutionally denied counsel, and was not informed of any options on

direct appeal."

       In particular, Landis claimed the state had a constitutional duty to inform him that,

in the event the State Public Defender determined that he did not qualify for appointed

counsel, he could nonetheless ask the trial court to appoint counsel at county expense. He

also claimed that he had the due process right "to be informed of the dangers and


                                               2
disadvantages of proceeding pro se on appeal." (Pet.'s Br. (dkt. # 2) 1). Ultimately, the

state court of appeals denied this motion as well, and the Wisconsin Supreme Court

subsequently denied his petition for review.1 Landis then filed the instant habeas petition

in this court on August 13, 2018.




                                         DISCUSSION

       The Antiterrorism and Effective Death Penalty Act of 1996 (the AEDPA), Title 28

U.S.C., § 2244(d) imposes a one-year statute of limitations on federal petitions for writ of

habeas corpus filed by state prisoners. Section 2244(d) provides:

       (1) A 1-year period of limitations shall apply to an application for a writ of habeas
       corpus by a person in custody pursuant to the judgment of a State court. The
       limitations period shall run from the latest of-

               (A) the date on which the judgment became final by the conclusion
               of direct review or the expiration of the time for seeking such review;

               (B) the date on which the impediment to filing an application created
               by State action in violation of the Constitution or laws of the United
               States is removed, if the applicant was prevented from filing by such
               State action;

               (C) the date on which the constitutional right asserted was initially
               recognized by the Supreme Court, if that right has been newly
               recognized by the Supreme Court and made retroactively applicable
               to cases on collateral review; or

               (D) the date on which the factual predicate of the claim or claims
               presented could have been discovered through the exercise of due
               diligence.




1
 Landis did not attach a copy of the Wisconsin Court of Appeals' order to his petition, and no copy
is available on line.

                                                3
       (2) The time during which a properly filed application for State post-conviction or
       other collateral review with respect to the pertinent judgment or claim is pending
       shall not be counted toward any period of limitations under this subsection.

28 U.S.C. § 2244(d) (1)-(2).

       Given that petitioner did not file his federal habeas petition until some 16 years

after his right to appeal his conviction expired, he has little choice but to concede that his

petition is untimely under § 2244(d)(1)(A). To overcome his untimeliness, petitioner

instead invokes subsection (1)(B), arguing that his petition is not time-barred because

unconstitutional, state-created impediments prevented timely filing.             Specifically,

petitioner argues that the state impeded him from filing an application for habeas relief by

failing to inform him that he still could have asked the trial court to appoint counsel for

him at county expense even if he did not qualify for appointment of appellate counsel

through the state public defender's office. Petitioner also claims he was never informed

that his appellate rights would be forfeited if he did not file a post-conviction motion or a

formal appeal within 60 days of the filing of a notice of intent to seek such relief. Thus,

the alleged impediment and the underlying claim are one and the same in this case.

       A state-created impediment must violate the Constitution or federal law in order to

toll the limitations period under § 2244(d)(1)(B). Holland v. Florida, 560 U.S. 631, 665

(2010); Williams v. Sims, 390 F.3d 958, 960 (7th Cir. 2004). Petitioner does not cite, and

the court is not aware of any, case holding that a defendant has a constitutional right to

apply to the circuit court for court-appointed appellate counsel in the event he is

determined not to be indigent, much less a constitutional right to be informed of such a

right. Likewise, the Supreme Court has not expressly extended the right that exists at the


                                              4
trial level to be reminded of the dangers of self-representation in the appellate context,

since "the major complexities, choices, and risks are past." Speights v. Frank, 361 F.3d 962,

965 (7th Cir. 2004). Thus, in Speights, the Seventh Circuit rejected a claim very similar to

the one petitioner raises here, finding that the "Supreme Court has never held that waivers

of counsel at any stage of the proceedings other than trial require such a give-and-take

between the accused and someone trying to educate him about counsel's benefits[.]" 361

F.3d at 965.

       Regardless, petitioner has not established that any state actions prevented him from

filing his habeas petition timely, which is what he must show under § 2244(d)(1)(B). See

Powell v. Davis, 415 F.3d 722, 728 (7th Cir. 2005) (public defender's request for an

indefinite stay that led to the belated review of state post-conviction petition did not

qualify as a state-created impediment and did not prevent petitioner from filing a timely

habeas petition); Lloyd, 296 F.3d at 633 (state's failure to provide petitioner with a trial

transcript “did not prevent him from filing his habeas corpus petition”). To the contrary,

the federal courts have been available to petitioner since he was convicted in 2001, and

nothing the state did appears to have blocked or impeded petitioner from filing a federal

habeas petition long before he did.

       Petitioner is also not entitled to tolling under § 2244(d)(1)(D). This provision

explains that the one-year statute of limitations "begins when the prisoner knows (or

through diligence could discover) the important facts, not when the prisoner recognizes

their legal significance." Owens v. Boyd, 235 F.3d 356, 359 (7th Cir. 2000), as amended

(Jan. 22, 2001). The important "fact" that petitioner claims he did not know here is that


                                             5
he had a right to ask the trial court to appoint counsel after the public defender's office

found him ineligible for its services. Even accepting this as such, petitioner could have

discovered this fact long ago: all he had to do was ask the public defender's office or the

court what his options were after he was deemed ineligible. Moreover, petitioner presents

nothing to suggest that the court would have appointed counsel for him even if he had

asked for one, so it is unclear what difference this knowledge would have made.

       Instead, it appears that petitioner accepted the public defender's finding of

ineligibility and opted not to retain his own counsel or pursue an appeal on his own.

Having opted to do nothing about the appeal, petitioner now claims he would have timely

pursued it had he known of this possible right to representation then, rather than stumbling

across this right some 16 years later. However, a failure to pursue his rights under § 2244

timely is not excused by ignorance of those rights alone. See Owens, 235 F.3d at 359 ("Like

most members of street gangs, Owens is young, has a limited education, and knows little

about the law. If these considerations delay the period of limitations until the prisoner has

spent a few years in the institution's law library, however, then § 2244(d)(1) might as well

not exist; few prisoners are lawyers.").

       Finally, petitioner is not eligible for equitable tolling. Tolling is rare; it is "reserved

for extraordinary circumstances far beyond the litigant's control that prevented timely

filing." Nolan v. United States, 358 F.3d 480, 484 (7th Cir. 2004) (internal quotation marks

and alterations omitted). A petitioner “is entitled to equitable tolling only if he shows that:

(1) he has been pursuing his rights diligently, and (2) some extraordinary circumstance

stood in his way and prevented timely filing.” Holland v. Florida, 560 U.S. 631, 649 (2010).


                                               6
Moreover, petitioner has the burden to establish both of these points. See Tucker v. Kingston,

538 F.3d 732, 734 (7th Cir. 2008).

       For reasons already discussed, nothing in this record suggests that petitioner

pursued his rights diligently, much less that he was thwarted by some “extraordinary

circumstance” preventing him from complying with the limitations period set forth in §

2244. Holland, 544 U.S. at 649. Neither his pro se status nor lack of familiarity with the

law constitutes an “extraordinary circumstance.” See Williams v. Sims, 390 F.3d 958, 963

(7th Cir. 2004). In sum, petitioner has failed to show that with any amount of diligence,

he could not have filed his federal habeas petition long before he did. Accordingly, he is

not entitled to either statutory or equitable tolling of the one-year limitations period.

       This leaves only the question of the court’s possible issuance of a certificate of

appealability from this final order adverse to the petitioner. See 28 U.S.C. § 2253(c)(2);

Rule 11 of the Rules Governing Section 2254 Cases. A certificate of appealability may

issue “only if the applicant has made a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2); Tennard v. Dretke, 542 U.S. 274, 282 (2004). To make

such a showing where the court denies relief on procedural grounds, the petitioner must

show “that jurists of reason would find it debatable whether the petition states a valid

claim of the denial of a constitutional right and that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S.

473, 484 (2000) (emphasis added). The court finds that reasonable jurists would not find

an underlying constitutional claim nor is the procedural ruling in this case debatable.

Accordingly, the court declines to issue a certificate of appealability.


                                               7
                                         ORDER

       IT IS ORDERED that the petition of Douglas Landis is DISMISSED WITH

PREJUDICE for his failure to file it within the one year limitations period prescribed by

28 U.S.C. § 2244(d)(1). No certificate of appealability shall issue.

       Entered this 24th day of October, 2019.

                                          BY THE COURT:

                                          /s/
                                          _____________________________
                                          WILLIAM M. CONLEY
                                          District Judge




                                             8
